Citation Nr: 1028437	
Decision Date: 07/29/10    Archive Date: 08/10/10

DOCKET NO.  06-08 026	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for asthma 
prior to July 15, 2009.

2.  Entitlement to a rating in excess of 60 percent for asthma 
since July 15, 2009.

3.  Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


ATTORNEY FOR THE BOARD

S. Coyle, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1986 to March 1987 
and from October 1988 to January 1993.

These matters come before the Board of Veterans' Appeals (Board) 
on appeal from a January 2005 rating decision by the Jackson, 
Mississippi, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which reduced the Veteran's disability rating for 
asthma from 100 percent to 30 percent, and from a July 2005 
rating decision denying entitlement to a TDIU.  Timely appeals 
were noted with respect to those decisions.  

In September 2008, the Board remanded these issues to the RO (via 
the Appeals Management Center (AMC)) for further evidentiary 
development.  After completion of the requested development, the 
case is back before the Board for further appellate action.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

In correspondence dated in April 2010, the Veteran stated that he 
had recently received emergency treatment at the G.V. (Sonny) 
Montgomery VA Medical Center (VAMC) in Jackson, Mississippi for 
an exacerbation of his service-connected asthma, and requested 
that those records be associated with the claims folder.  No 
attempt to gather these records was made.  The most recent 
records from the Jackson VAMC are dated in November 2009.  Thus, 
upon remand, all of the records of the Veteran's treatment at the 
Jackson VAMC since November 2009 should be provided for inclusion 
with the claims folder.  

The Board also notes that the Veteran has reported that he is 
involved in a Vocational Rehabilitation program.  The Vocational 
Rehabilitation records should also be obtained.  

Similarly, the file contains a record showing that a claim for 
Social Security Administration benefits was denied.  Any records 
maintained by the Social Security Administration should be 
obtained.   

The Veteran is also claiming entitlement to a TDIU.  The law 
provides that when a determination on one issue could have a 
significant impact on the outcome of another issue, such issues 
are considered inextricably intertwined and VA is required to 
decide those issues together.  Harris v. Derwinski, 1 Vet. App. 
180 (1991).  In the present case, the Veteran's claim for a TDIU 
is dependent on the adjudication of his claim for an increased 
rating for asthma.  Thus, adjudication of the claim for a TDIU 
will be held in abeyance pending further development and 
adjudication of the Veteran's claim for an increased rating for 
his service-connected asthma.

Accordingly, the case is REMANDED for the following action:

1.  Request that the G.V. (Sonny) Montgomery 
VAMC in Jackson, Mississippi, provide all 
records of the Veteran's treatment at that 
facility since November 2009, including April 
2010 records of treatment in the emergency 
department for an exacerbation of asthma, for 
inclusion with the claims folder.  If such 
records are unavailable, a negative response 
should be obtained.  

2.  The RO should also obtain complete copies 
of any VA Vocational Rehabilitation records.  

3.  The RO should obtain a complete copy of 
all records in the Social Security 
Administration file pertaining to the claim 
for disability benefits which was denied, 
including all medical evidence which was 
considered.

4.  If, and only if, the aforementioned 
records suggest that the symptomatology 
associated with the Veteran's service-
connected asthma has worsened since he was 
last examined in July 2009, schedule the 
Veteran for a VA respiratory examination to 
determine the nature and current level of 
severity of his service-connected asthma.  
The claims folder must be made available to 
and reviewed by the examiner in conjunction 
with the examination. All indicated tests and 
studies should be accomplished and the 
examiner should provide a complete rationale 
for all opinions expressed.   

All signs and symptoms of the service- 
connected asthma should be reported in 
detail, including pulmonary function  
testing, any asthma related prescriptions and 
whether the Veteran's asthma requires the use 
of daily systemic (oral or parenteral) high 
dose corticosteroids or immuno- suppressive 
medications.  The examiner must also discuss 
how the Veteran's asthma affects his 
employment and activities of daily living. 

5.  After the above has been completed, 
readjudicate the issues on appeal, taking 
into consideration all evidence added to the 
file since the most recent VA adjudication.  
If the issues on appeal continue to be 
denied, the Veteran and his representative 
must be provided a supplemental statement of 
the case.  The Veteran must then be given an 
appropriate opportunity to respond.  
Thereafter, the case must be returned to the 
Board for appellate review.

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c).  Expedited 
handling is requested.)

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


 
